NOTICE OF ALLOWANCE
35 USC 251
The previous rejection of claims 24-26 under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period has been withdrawn in light of the amendment to the claims filed 03/28/2022.  

Claim Rejections - 35 USC § 112
The rejection of claims 22-26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in light of the amendment to the claim filed 03/28/2022.  

Original Patent
	The rejection of claims 22-26 under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent has been withdrawn in light of the amendment to the claim filed 03/28/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David M. Frischkorn on 05/10/2022.
The application has been amended as follows: 

Claim 23 has been amended as follows:
23. (new) An injection device, comprising: 
a housing; 
a container holder arranged within the housing and configured for accommodating a medicament container having a needle attached to an end of the medicament container and a stopper sealingly and slidably arranged inside the medicament container at the other end of the medicament container; 
a drive unit comprising: 
a plunger rod; 
a plunger drive mechanism slidably arranged and rotationally locked relative to the plunger rod, where the plunger drive mechanism is rotatable relative to the housing; 
a first energy accumulating member is arranged in an interior of the housing and configured to accumulate and store energy, 
wherein the plunger drive mechanism is operationally associated with the first energy accumulating member; 
wherein the plunger drive mechanism is releasable such that, due to an output torque from the first energy accumulating member, the plunger drive mechanism is rotatable and the plunger rod is urged toward a proximal end of the injection device when an injection is performed;
a rotary injection indication mechanism that indicates injection progress and comprises: 
a cap connected to a distal and of the housing; 
a rotatable disk that is covered by the cap; and 
an indication drive mechanism that rotationally drives the rotatable disk, 
where the indication drive mechanism is coupled to a distal end of the plunger drive mechanism, 
wherein the rotary injection indication mechanism is arranged within the housing such that the injection progress is indicated visually through at least one opening provided at least in a distal end surface of the housing; and 
a container driver connectable to the container holder and threadedly connected to the plunger rod, where a second energy accumulating member is operationally associated with the container driver such that, due to an output axial force from the second energy accumulating member, the container holder and the plunger rod are axially movable relative to the housing a predetermined distance toward a proximal end of the injection device from an initial locked position to a second position, whereby a needle penetration is performed.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach among all the limitations, the indication drive mechanism includes a planetary gear assembly, and a solar wheel of the planetary gear assembly is coupled to the plunger drive mechanism (claim 1); the at least one indication element is provided on a surface of the signaling member/rotating wheel that is perpendicular to a longitudinal axis of the injection mechanism (claims 2 and 26); the indication structure comprises a plurality of segments separated from each other by at least one of a plurality of ribs protruding from a surface of the signaling member, indentations in the surface of the signaling member, and different colors of the segments or the surface of the signaling member (claim 8); and a container driver connectable to the container holder, threadedly connected to the plunger rod, and operationally associated with a second energy accumulating member such that, due to an output axial force from the second energy accumulating member, the container holder and the plunger rod are axially movable in relation to the housing a predetermined distance toward a proximal end of the injection device from an initial locked position to a second position, whereby a needle penetration is performed (claims 11 and 22-23).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees /ple/ and /E.D.L/                                SPRS, Art Unit 3993